          Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 1 of 21




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Coyote Logistics, LLC,

                           Plaintiff,     Case No. 1:18-cv-03788

    v.                                    Michael L. Brown
                                          United States District Judge
    Mera Trucking, LLC,

                           Defendant.

    ________________________________/

                           OPINION AND ORDER

         Plaintiff Coyote Logistics, LLC moves for summary judgment on

Count One of its complaint.1 (Dkt. 38.) The Court grants that motion.

I.       Background

         Plaintiff Coyote is a property broker that arranges transportation

of freight by motor carriers in interstate commerce.           (Dkt. 43 ¶ 1.)

Defendant Mera Trucking, LLC is a for-hire motor carrier that worked

with Coyote. (Id. ¶ 2.) In February 2017, Procter and Gamble (“P&G”)


1 Count One asserts a claim under the Carmack Amendment, 49 U.S.C.
§ 14706. Counts Two through Four assert claims for breach of contract,
vicarious liability, and attorneys’ fees. Plaintiff’s motion appears to
address only Count One.
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 2 of 21




contracted Coyote to arrange transportation of a cargo shipment from

Pennsylvania to Massachusetts.       (Id. ¶ 3.)   Coyote hired Mera to

transport the items. (Id.) Mera’s driver was to pick up the shipment in

Pennsylvania from P&G and deliver it the next day to a customer in

Massachusetts. (Id. ¶ 18.)

     Coyote’s and Mera’s contractual relationship was governed by an

agreement called the Broker-Carrier Agreement. (Dkt. 38-15.) Under it,

Mera agreed to assume “the same liability as that of a common CARRIER

for full actual loss” subject to the Carmack Amendment.2 (Id. at 5 § 9(A).)

Mera also agreed that, if a sealed shipment arrived without the seal

intact, it would be liable for “any shortage or damage claims” and that

“the shipper [had] the right in its sole discretion to deem the entire

shipment damaged, contaminated and unsalvageable, without the need

for any inspection.”3 (Id. at 5 § 9(B).) The agreement stated that P&G


2  The Broker-Carrier Agreement states, “[e]xcept as otherwise
specifically provided in this Agreement, CARRIER agrees that in the
transportation of all goods hereunder, it assumes the same liability as
that of a common CARRIER for full actual loss, subject to the provisions
of 49 U.S.C. § 14706 (‘Carmack Amendment’) and 49 CFR Part 370 (claim
regulations).” (Dkt. 38-15 at 5 § 9(A).)
3 The section states in full: “Seal Integrity: CARRIER agrees to maintain

a continuous seal record during the time the trailer is in the custody and
control of CARRIER. CARRIER agrees to have the seal verified and the

                                    2
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 3 of 21




could make this decision “to protect its brands and prevent potentially

contaminated goods from entering into the stream of commerce,

regardless of any actual condition of the shipment which an inspection

might have revealed.” (Id.) It further stated that, if P&G deemed the

entire shipment unsalvageable, “the shipment [would] be considered

totally damaged and worthless for all purposes and [Mera would] be

liable for the full value of the shipment.” (Id.) Finally, the agreement

provided that Mera would accept a bill of lading when picking up goods

for transportation but that, if the terms and conditions of any bill of



seal number and condition of the seal noted on the bills of lading and/or
delivery receipt. CARRIER also agrees to notify [Coyote] immediately (at
time of first discovery) if the seal integrity is broken.
      In the event a shipment that was sealed at origin arrives at the
destination with a tampered seal or without the seal intact then;
      i. the CARRIER shall be liable for any shortage or damage claims
      with respect to such shipment and
      ii. the shipper shall have the right, in its sole discretion, to deem
      the entire shipment damaged, contaminated, and unsalvageable,
      without the need for any inspection, in order to protect its brands
      and prevent potentially contaminated goods from entering into the
      stream of commerce, regardless of any actual condition of the
      shipment which an inspection might have revealed, in which case,
      the shipment shall be considered totally damaged and worthless for
      all purposes and the CARRIER shall be liable for the full value of
      the shipment. To the extent that this paragraph might conflict with
      49 U.S.C. § 14706, this paragraph shall take precedence and said
      statute is considered waived.”
(Dkt. 38-15 at 5 § 9(B).)

                                    3
         Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 4 of 21




lading conflict with the Broker-Carrier Agreement, “the terms and

conditions of [the Broker-Carrier Agreement would] govern and take

precedence[,] except to the extent the Bill of Lading contains specific

instructions directly from the Customer.” (Id. at 4 § 6.)

      P&G had a standard practice for tendering shipments to motor

carriers. It prepared an order, loaded the order into a motor carrier’s

trailer, and created a bill of lading. (Id. ¶¶ 6–9.) The driver and a P&G

security employee then inspected the loaded trailer to ensure the order

was complete.4 (Id. ¶ 8.) The driver and the security employee then

signed the bill of lading, closed the trailer doors, and affixed a seal to the

door to monitor whether anyone opened the trailer during transit. (Id.

¶ 10.)

      The parties followed this process for the shipment at issue here.

P&G tendered the cargo to Mera and provided a bill of lading. (Dkts.

38-16 ¶ 13; 43 ¶ 13.)5 It was three pages long. (Dkt. 38-4.) Two pages


4 Mera disputes whether a driver can actually determine if an order is
complete. (Dkt. 43 ¶ 12.) It does not, however, suggest that is a relevant
issue here or otherwise challenge Coyote’s assertion as to goods included
in the shipment. (Id. ¶ 36.) The sole issue is whether Mera is liable for
the full value of those goods or some lesser amount.
5 Neither Mera’s driver nor P&G’s employee signed the copy of the bill of

lading included at summary judgment. (Dkt. 38-4.) Initially, the parties

                                       4
       Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 5 of 21




had sections entitled “Special Shipping Instructions.” (Id. at 1–2.) Both

were left blank. (Id.) On the third page, under a heading of “Terms,

Conditions And Limitations For Domestic U.S. Origin Shipments,” the

bill of lading stated, “Shipper shall give Carrier credit for the reasonable

salvage value of any damaged product which Shipper does not authorize

Carrier to resell.”6 (Id. at 3 § 4.)



made no issue about this or suggested P&G deviated from its normal
practice. (Dkts. 38-1 at 3–4; 42 at 9.) In their summary judgment
briefing, both parties agreed the copy of the bill of lading included in the
record is the operative document and relied upon it in making competing
arguments. (Dkt. 43 ¶ 13.) At oral argument, however, Coyote suggested
(for the first time) that no evidence shows Mera actually received the bill
of lading. Coyote explained that Mera was unable to present a copy of
the bill of lading during discovery and that only P&G maintained a copy.
But, Coyote’s summary judgment filing shows this issue is not in dispute.
Indeed, P&G’s Rule 30(b)(6) deponent confirmed that it issued the bill of
lading to Mera at the time of the shipment and relied upon it in
determining the loss it suffered as a result of Mera’s failure to care for
the cargo. (Dkt. 38-3 at 7:16–8:3.)
6 The full section states, “[c]arrier agrees to hold Shipper fully

indemnified against loss, damage of injury to all goods which Carrier
receives from shipper for disposition to Shipper’s order until same are
signed for by the Consignee. Except as otherwise provided herein, claims
will be settled in compliance with regulations published in 49 CFR Part
1005. If a shipment or any part thereof is lost, damaged or destroyed,
Carrier shall pay to Shipper the price charged to its Customers for the
kind and quantity of product lost, damaged, or destroyed and unless
included in said price, all taxes, fees, and other charges which Shipper
may have paid or may be required to pay or collect with respect to or
measured by such a product or the manufacture, storage, distribution,
transportation, or sale thereof, but Shipper shall give Carrier credit for

                                       5
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 6 of 21




     After completing the standard process in Pennsylvania, Mera’s

driver left with the cargo for Massachusetts. (Dkt. 43 ¶ 18.) The driver

reported a tire blowout in Rhode Island, and Mera’s owner (Kevin Mera)

directed him to a repair shop. (Id. ¶ 19.) The driver, however, stopped

responding to communications, and Mr. Mera flew to Rhode Island to

investigate. (Id. ¶ 20.) He found the tractor-trailer at a motel with a

broken seal and missing cargo. (Id. ¶¶ 21–23.) The Rhode Island State

Police opened an investigation and found some of the missing items. (Id.

¶ 24.) Mr. Mera drove the trailer and recovered cargo to P&G’s facility.

(Id. ¶ 28.) P&G destroyed the remaining cargo because the seal had been

broken, the cargo showed visible signs of tampering, and the integrity of

the cargo could not be guaranteed.7 (Id. ¶¶ 33–34.)

     P&G billed Coyote $86,946.52 — the value of the items stolen and

destroyed. (Id. ¶ 36.) Coyote asked Mera to pay P&G, but Mera refused.

(Id. ¶ 37.) Coyote paid P&G that amount and received an assignment



the reasonable salvage value of any damaged product which Shipper does
not authorize Carrier to resell.” (Dkt. 38-4 at 3 § 4.)
7 Mera claims the cases were intact and remained sealed. (Dkt. 43 ¶ 33.)

The seal, however, does not refer to each individual package’s seal, but to
the seal on the tractor-trailer. (Dkts. 38-15 at 5 § 9(B); 43 ¶ 10.) The
parties agree that the seal on the container was broken and some cargo
stolen.

                                    6
       Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 7 of 21




from P&G of any claim against Mera. (Id. ¶ 38.) Coyote then sued Mera

asserting P&G’s claims under the Carmack Amendment to the Interstate

Commerce Act and for breach of the Broker-Carrier Agreement.

Following discovery, Coyote moved for summary judgment on the

Carmack Claim.

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      A factual dispute is genuine if the evidence would allow a

reasonable jury to find for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it is “a legal

element of the claim under the applicable substantive law which might

affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm



                                     7
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 8 of 21




Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). A moving party meets this burden merely by

“ ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, a court must view the evidence and all factual inferences in the

light most favorable to the party opposing the motion. Johnson v. Clifton,

74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine [dispute] for trial”

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The



                                    8
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 9 of 21




court, however, resolves all reasonable doubts in favor of the non-movant.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

Additionally, “[i]t is not the court’s role to weigh conflicting evidence or

to make credibility determinations; the non-movant’s evidence is to be

accepted for purposes of summary judgment.” Mize v. Jefferson City Bd.

of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

III. Discussion

     “The Carmack Amendment was adopted to achieve uniformity in

rules governing interstate shipments, including the rules governing

injury or loss to property shipped.” UPS Supply Chain Sols., Inc. v.

Megatrux Transp., Inc., 750 F.3d 1282, 1285 (11th Cir. 2014). It makes

a carrier strictly liable for the non-delivery of or damage to goods

tendered to it. Id. “When a shipper shows delivery of goods to a carrier

in good condition and non-delivery or delivery in a damaged condition,

there arises a prima facie presumption of liability.” Id. at 1285–86.

     There is no question that Coyote (asserting P&G’s rights via the

assignment) established a prima facie case of liability under the Carmack

Amendment. The undisputed facts show P&G delivered the cargo to

Mera in good condition, some of the cargo was stolen while in Mera’s



                                     9
       Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 10 of 21




possession, and the rest was delivered with a broken seal. (Dkt. 43 ¶¶ 4,

21–24, 33.) The issue in this case is the damages that Coyote (asserting

P&G’s claim) may recover. It says it can recover the full value of the

shipment while Mera says it is entitled to a credit against that amount

for the “salvage value” of the cargo that it recovered but P&G decided to

destroy. The law says “[a] carrier of property in interstate commerce that

loses a shipment is generally liable ‘for the actual loss or injury to the

property caused by’ the carrier.” Megatrux Transp., 750 F.3d at 1286

(quoting 49 U.S.C. § 14706(a)(1)). “ ‘Actual loss or injury’ is ordinarily

measured by any reduction in market value at the place of destination.”

Id.   Put differently, the general rule for determining the amount of

damages “is the difference between the market value of the property in

the condition in which it should have arrived at its destination and its

market value in the condition in which it did arrive.” Gulf, Colo. & Santa

Fe Ry. v. Tex. Packing Co., 244 U.S. 31, 37 (1917).

      The Carmack Amendment, however, permits a carrier to limit its

liability “to a value established by . . . written agreement between the

carrier and shipper if that value would be reasonable under the

circumstances      surrounding     the    transportation.”     49    U.S.C.



                                     10
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 11 of 21




§ 14706(c)(1)(A).   In addition to an agreement to limit liability, the

Carmack Amendment requires the carrier to provide “to the shipper, on

request of the shipper, a written or electronic copy of the rate,

classification, rules, and practices upon which any rate applicable to a

shipment, or agreed to between the shipper and the carrier, is based.”

§ 14706(c)(1)(B). From this language, the Eleventh Circuit established a

four-step inquiry for determining whether a carrier effectively limited its

liability. The carrier must “(1) maintain a tariff within the prescribed

guidelines of the Interstate Commerce Commission, (2) give the shipper

a reasonable opportunity to choose between two or more levels of liability,

(3) obtain the shipper’s written agreement as to the choice of liability,

and (4) issue a receipt or bill of lading prior to moving the shipment.”8

Megatrux Transp., 750 F.3d at 1286.

      Mera concedes it did not comply with this process because, among

other things, it never provided P&G an opportunity to select between two

or more levels of liability. Nevertheless, Mera says P&G agreed to limit

its liability in the bill of lading by allowing a set-off for salvage value and


8The Eleventh Circuit has also recognized that statutes eliminating the
Interstate Commerce Commission largely eliminated the first prong of
this test. Megatrux Transp., 750 F.3d at 1286 n.3.

                                      11
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 12 of 21




that this agreement must be enforced. In support of its argument, Mera

cites the Eleventh Circuit’s opinion in Siren, Inc. v. Estes Express Lines,

249 F.3d 1268, 1271 (11th Cir. 2001). In that case, the Court of Appeals

enforced a limitation of liability contained in a shipper-prepared bill of

lading even without direct evidence establishing the “reasonable

opportunity to decide” prong of the test. In doing so, the Court of Appeals

held that the statute “requires nothing more than a valid written contract

between the parties establishing a reasonable value for the purpose of

limiting the liability of the carrier.”   Id. at 1271.     Siren may not

completely do away with the four-part test as Mera claims. Rather, it

relaxes the second prong when a shipper drafts a bill of lading by holding

that a shipper’s inclusion of a liability limitation in a bill of lading it

drafts satisfies the “reasonable opportunity to decide” prong even when a

carrier does not actually present other options. Id. at 1270–71; see also

Werner Enters., Inc. v. Westwind Mar. Int’l, Inc., 554 F.3d 1319 (11th Cir.

2009) (holding shipper bound by limitation of liability in bill of lading

drafted by intermediary when intermediary could have selected other

liability limits). Regardless of Siren, Mera cannot enforce the salvage-




                                    12
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 13 of 21




value provision because it agreed not to do so and that agreement must

be enforced.

     There are two documents in this case that purport to establish

Mera’s liability for lost or damaged cargo — the bill of lading and the

Broker-Carrier Agreement.      In the movement of goods in interstate

commerce, it is not unusual to have competing or overlapping agreements

between shippers, carriers, and their intermediaries. In a series of cases,

the Supreme Court and the Eleventh Circuit have explored how parties

can limit their own liability and how those limitations impact other

parties involved in the movement of goods. In doing so, the courts have

recognized that shippers are bound by liability limitations negotiated

between their intermediary and a carrier. In Norfolk Southern Railway

Co. v. Kirby, 543 U.S. 14, 33 (2004), for example, the Supreme Court held

that a downstream or “downchain” party need not investigate upstream

contracts between the shipper and an intermediary. A downstream party

can assume the intermediary with which it deals has the right to

negotiate a limitation of liability in carriage contracts. Id. So, when a

downstream carrier issues or receives a bill of lading from an upstream

carrier or broker that has a limitation of liability, it may enforce that



                                    13
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 14 of 21




limitation against the shipper. The shipper may be able to recover more

from the party to whom it entrusted the cargo, but its recovery from the

downstream carrier is limited to the scope of that carrier’s agreement.

The Supreme Court reached this decision, in part, to eliminate the need

for carriers to investigate upstream agreements and parties. Id. at 34–

35.

      In Werner Enterprises, the Eleventh Circuit applied that rule even

when an intermediary did not negotiate a limitation of liability with its

upstream counterpart.     554 F.3d at 1325.      The court repeated the

Supreme Court’s announcement that carriers “are entitled to assume

that the party entrusted with goods may negotiate a limitation of

liability.” Id. It explained that when an intermediary and a carrier agree

to some limitation of liability that agreement limits the owner’s recovery

against the carrier.

      Then, in Megatrux Transportation, the Eleventh Circuit considered

whether a downstream carrier who negotiated for greater liability could

take advantage of upstream agreements that limited liability. The Court

of Appeals said it could not. 750 F.3d at 1286–87. The court reasoned

that, just as a downstream carrier may enforce the limitations of liability



                                    14
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 15 of 21




it negotiates, it must also honor the expanded liability it negotiates. Id.

at 1287. The court explained “[t]he existence of liability limitations on

the upstream contract between [the owner] and [the intermediary]—a

contract that [the carrier] had no knowledge of or participation in—is

irrelevant” to the carrier’s liability. Id.

      These cases establish a simple proposition that a carrier may set its

liability through its dealings with a shipper or the shipper’s intermediary

but may not take advantage of limitations of liability to which it is not a

party. In other words, a carrier may enforce its contractual protections

but must also fulfill its contractual obligations. Underlying this is the

recognition that carriers set their liability limitations in league with the

rates they charge and shippers, likewise, accept rates based on the

protection they require. Id. (“‘[R]ate of freight is indissolubly bound up

with the valuation’ placed on the goods by the shipper.”) (quoting Hart v.

Penn. R. Co., 112 U.S. 331, 337 (1884)); see also Megatrux Transp., 750

F.3d at 1287 (recognizing that rate to which carrier agrees was “premised

on full liability”); Werner, 554 F.3d at 1327 (“The carrier simply has the

right to approve the request [to increased liability] and charge a

correspondingly higher rate.”).



                                      15
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 16 of 21




      Mera argues these principles require enforcement of the limited

liability provision in the bill of lading. It says that, since Coyote seeks to

assert P&G’s Carmack Claim and since P&G agreed to reduce any loss

by the salvage value of any unsold product, Coyote must give it credit for

the unsold product. Mera says the Court would not protect P&G from its

own decisions and thus cannot protect P&G’s assignee from P&G’s own

decisions.

      Mera misreads the two agreements at issue. Mera established its

liability in the Broker-Carrier Agreement. It agreed that, if P&G deemed

the entire shipment unsalvageable, any remaining cargo would be

considered “worthless for all purposes” and Mera would “be liable for the

full value of the shipment.” (Dkt. 38-15 at 5 § 9(B).) It also agreed that

the Broker-Carrier Agreement would control, “except to the extent the

bill of lading contains specific instructions directly from the Customer.”

(Id. at 4 § 6.) Mera argues the salvage-value provision in the bill of lading

was a specific instruction that freed it from full-value liability. (Id. at 3

§ 4.) The Court disagrees.9


9 Whether the bill of lading’s liability clause is a specific instruction is a
question of contract interpretation. The Broker-Carrier’s choice of law
clause states that Illinois law governs.9 (Dkt. 38-15 at 7 § 11(N).) Under

                                     16
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 17 of 21




     The bill of lading’s salvage-value provision is not a specific

instruction. It is a statement of liability. The document is three pages

long; two of the pages contain specific shipping information and the other

page contains terms, conditions, and limitations. (Dkt. 38-4.) On each of

the shipping information pages, there is a section titled “Special Shipping

Instructions.” (Id. at 1–2.) These sections are blank. Had the shipper

(P&G) intended to provide specific instructions, it would have done so in

those sections. In contrast, the salvage-value provision appears under

the heading “Terms, Limitations, Liability for Domestic U.S. Origin

Shipments” and among a larger provision discussing liability. (Id. at 3.)

By its plain terms, the provision is a statement of liability rather than a

specific instruction.10 It thus conflicts with the greater liability provision

in the Broker-Carrier Agreement and must give way.



Illinois law, courts apply a contract’s plain meaning. See Joyce v. DLA
Piper Rudnick Gray Cary LLP, 888 N.E.2d 657, 636–37 (Ill. App. Ct.
2008) (“The primary goal of contract interpretation is to give effect to the
parties’ intent by interpreting the contract as a whole and applying the
plain and ordinary meaning to the unambiguous terms.”).
10 At oral argument, Mera took a slightly different position, arguing that

the term “full value” as used in the liability provision of the Broker-
Carrier agreement does not prevent it from claiming a credit for salvage
value.     It argued that, even though P&G deemed the product
contaminated and unsellable, it still had some salvage value. Mera
posited this argument in the hopes of avoiding any conflict between the

                                     17
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 18 of 21




     This outcome gives full effect to the parties’ agreement. It also

remains true to the underlying presumption that Mera set its rates based

on the higher liability it accepted in the Broker-Carrier Agreement. The

undisputed evidence shows that on February 8, 2017, Coyote issued Mera

a Rate Load Confirmation for the shipment at issue. (Dkt. 47-2 at 14–

16.) That document that gave Mera information on where to pick up the

shipment, where to deliver it, and other relevant instructions. (Id.) It

reaffirmed that the shipment was being provided pursuant to the terms

of the Broker-Carrier Agreement. (Id. at 16.) It then set the rate that

Coyote would pay for the shipment. (Id. at 15.) It also reaffirmed that

the shipper had the right to deem any shipment with a broken seal

unsalvageable, and if that happened, Mera could be liable for the full

value of the shipment. (Id. at 14.) It even listed the value of the shipment

as $100,000, well above the amount Coyote seeks here. (Id.)

     Mera accepted the terms when it picked up the cargo. It did not

obtain the bill of lading until after the truck was loaded. (Dkt. 43 ¶ 14.)



bill of lading and the Broker-Carrier Agreement. The liability provision,
however, directly rejects its argument. It states that, if P&G deems the
entire shipment unsalvageable, the shipment “shall be considered . . .
worthless for all purposes.” (Dkt. 38-15 at 5 § 9(B).) Worthless for all
purposes negates any value from salvage.

                                    18
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 19 of 21




By that time, Mera had already agreed to a rate that reflected the

liability it accepted in the Broker-Carrier Agreement. To enforce the

salvage-value provision would give Mera a windfall — less liability than

it agreed to incur. It would also deprive Coyote of something it negotiated

and paid for — its customer’s right to declare the entire shipment

unsalvageable. And it would deprive P&G of its benefits as an intended

(and named) beneficiary of the Broker Carrier Agreement. (Dkt. 38-15

at 3 § 4(H).)11 Just as the carrier in Megatrux Transportation could not

avoid full liability it negotiated with the intermediary in reliance on an

agreement to which it was not a party, Mera cannot avoid full liability it

negotiated with Coyote by relying on a subsequent bill of lading that it

agreed not to rely upon. 750 F.3d at 1287.

     Coyote has introduced undisputed evidence that the value of the

cargo was $86,946.52. (Dkt. 43 ¶ 53.) Mera does not challenge this


11The Broker-Carrier Agreement provides that, to the extent there is a
conflict with its provision that P&G may recover the full value of any
shipment deemed a total loss and the Carmack Amendment, the contract
governs and the statute is waived. (See Dkt. 38-15 at 5 § 9(B) (“To the
extent that this paragraph might conflict with 49 U.S.C. § 14706, this
paragraph shall take precedence and said statute is considered
waived.”).) The parties do not argue “full value” damages exceed
damages available under the Carmack Amendment. But, if they did, the
Court would enforce the waiver provision.

                                    19
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 20 of 21




assertion. That is the amount Coyote paid P&G for the cargo. (Dkts. 38-

13; 38-14.) So, this is not a situation in which Coyote demanded a set-off

for salvage value against P&G and is now denying the same to Mera.

Mera faces the exact liability to which it agreed, and Coyote seeks to

enforce its contractual rights in order to recover its out-of-pocket loss.

     In addition to arguing for a set-off for the cargo it claimed was

undamaged, Mera also argues Coyote owes it $5000 related to three other

invoices. (Dkt. 42-1 at 44:16–45:13.) Coyote claims to have paid $1600

of this amount and would allow the rest ($3400) subtracted from the

damages award. But those invoices do not relate to the dispute here,

which is over the value of the cargo. The claims over those three invoices

are separate claims that the parties can deal with themselves or in a

separate action. The Court thus finds the value of the cargo, and the

amount Mera owes Coyote under the Broker-Carrier Agreement, is

$86,946.52.12




12 Coyote seeks attorneys’ fees and litigation costs in Count Four of the
Amended Complaint. Coyote, however, only moved for summary
judgment on Count One. Coyote can now move for summary judgment
on Count Four, if appropriate. Since the time for filing summary
judgment motions has passed, the Court grants Defendant twenty days
from the date of this order to file any such motion.

                                     20
      Case 1:18-cv-03788-MLB Document 60 Filed 08/19/20 Page 21 of 21




IV.   Conclusion

      The Court GRANTS Plaintiff Coyote’s Motion for Summary

Judgment (Dkt. 38) as to Count One of the Amended Complaint (Dkt. 17).

The Court ORDERS Defendant Mera to pay Plaintiff Coyote $86,946.52.

      SO ORDERED this 19th day of August, 2020.




                                    21
